DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sakaguchi et al (US. Publication No 20140056455).
Regarding claims 1 and 8-10, Sakaguchi teaches a sound output device, comprising: a loudspeaker (102) including a diaphragm (109);  5a loudspeaker back space located behind the loudspeaker on a side opposite to the diaphragm; and a cable (504) which is electrically connected to the loudspeaker and extends from an inside of the loudspeaker back space to an outside, wherein the loudspeaker includes: 10a diaphragm back space located in a back of the diaphragm on a side opposite to a sound radiating direction; and a hole (107) having a first opening (at 115) opened to the diaphragm back space and a second opening (at 116) opened to the loudspeaker back space, and when viewed from the first opening toward the second opening, the cable inside the 15loudspeaker back space is disposed outside a region of the hole.  

Regarding claim 2, Sakaguchi teaches the sound output device according to claim 1, further comprising: a wall (501 chip; 502, terminal pads) which forms the loudspeaker back space with the loudspeaker, wherein the wall has a wall hole which is opened facing the second 

 	Regarding claim 3, Sakaguchi teaches the sound output device according to claim 1, 25wherein when viewed from the first opening toward the second opening, one of the region of the hole and the region of the wall hole is contained within the other of the region of the hole and the region of the wall hole (as shown in figure 6).  

 	Regarding claim 4, Sakaguchi teaches the sound output device according to claims 1, wherein the cable (504) is disposed inside the loudspeaker back space so as to extend from the loudspeaker in a direction along the hole.  

 	Regarding claim 5, Sakaguchi teaches the sound output device according to claims 1, wherein the loudspeaker includes: a magnet (105) which surrounds the hole (107); a first member (106) which surrounds the hole and is magnetically coupled to a 10first magnetic pole of the magnet; a second member (104) which surrounds the hole and is magnetically coupled to a second magnetic pole of the magnet; and a voice coil (112) which surrounds the hole and is connected to the diaphragm, wherein the voice coil is disposed in a magnetic gap defined between a first facing 15portion of the first member and a second facing portion of the second member which faces the first facing portion.  



 	Regarding claim 7, Sakaguchi teaches the sound output device according to claim 5, wherein the loudspeaker further includes a circuit substrate (501 chip; 502 terminal pad) which surrounds the hole and is electrically connected to the voice coil and the cable.  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 

Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 13, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653